


110 HR 3898 IH: To impose travel and other related restrictions on heads

U.S. House of Representatives
2007-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3898
		IN THE HOUSE OF REPRESENTATIVES
		
			October 18, 2007
			Mr. Fossella (for
			 himself, Mr. King of New York,
			 Mr. Tancredo,
			 Mr. Kuhl of New York,
			 Mr. Feeney,
			 Mr. Poe, Mr. Buyer, Mr.
			 Baker, Mrs. Myrick,
			 Mr. Mario Diaz-Balart of Florida,
			 Mr. Terry, and
			 Mr. Pitts) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To impose travel and other related restrictions on heads
		  of state of countries that are state sponsors of terrorism who are attending
		  events at the United Nations in New York City.
	
	
		1.Travel and other related
			 restrictions on heads of state of countries that are state sponsors of
			 terrorism who are attending events at the United Nations in New York
			 City
			(a)In
			 generalNotwithstanding any
			 other provision of law, the President shall impose the following restrictions
			 on the heads of state of countries that are state sponsors of terrorism who are
			 attending events at the United Nations headquarters building in New York
			 City:
				(1)Restrict the travel of such heads of state
			 only to travel between one of the three New York City area airports and the
			 country’s mission or embassy in New York City and the United Nations
			 headquarters building in New York City.
				(2)Restrict the
			 participation of such heads of state only to United Nations-sanctioned events,
			 including by restricting the participation of such heads of state in any
			 function at the Federal, State, or local level unless it is directly related to
			 the activities of the United Nations.
				(b)WaiverThe President may waive the application of
			 subsection (a) if the President—
				(1)determines that it
			 is in the national security interest of the United States to do so; and
				(2)submits to Congress
			 a report that contains the reasons for such determination.
				(c)DefinitionIn this section, the term state
			 sponsor of terrorism means a country the government of which the
			 Secretary of State has determined, for purposes of section 6(j) of the Export
			 Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
			 section 40 of the Arms Export Control Act, or any other provision of law, to be
			 a government that has repeatedly provided support for acts of international
			 terrorism.
			
